Case 5:17-cv-01359-DMG-SP Document 162 Filed 07/20/20 Page 1 of 1 Page ID #:1461
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     ED CV 17-1359-DMG (SPx)                                  Date    July 20, 2020

   Title Kathleen A. Bruner, et al. vs. LUX EAP, LLC, et al.                            Page    1 of 1


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
   None Present                                              None Present

  Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE COUNTER-
               CLAIMANTS’ FOURTH AMENDED COUNTERCLAIM

          The Court issued a Final Judgment in this action on April 8, 2019. [Doc. # 154.] As a part
  of that Judgment, the Court stayed the Counterclaims of Kathleen A. and Robert Bruner pending
  the appeal to the Ninth Circuit of several of this Court’s rulings. Id. The Ninth Circuit affirmed
  this Court’s decisions on April 24, 2019 and issued its formal mandate on June 18, 2020. [Doc.
  ## 158, 160.] The Bruners then filed a Fourth Amended Counterclaim on July 15, 2020. [Doc. #
  161.]

          Because the appeal to the Ninth Circuit has concluded, the Court lifts the stay on the
  Bruners’ Counterclaims and places this action back into active status. But the Bruners are hereby
  ORDERED TO SHOW CAUSE why the Court should not strike their Fourth Amended
  Counterclaim for their failure to seek the Court’s leave, either by stipulation or motion, before
  filing the document. Indeed, the Court’s Final Judgment did not grant the Bruners leave to file
  amended counterclaims after the Ninth Circuit’s resolution of their appeal, and it appears that the
  deadline for filing amended pleadings expired long ago. [Doc. ## 43-1, 101.] The Bruners shall
  respond to this Order in writing, not to exceed five pages, by July 30, 2020. The failure to provide
  a satisfactory response will result in the Court striking the Fourth Amended Counterclaim.

  IT IS SO ORDERED.




   CV-90                                CIVIL MINUTES—GENERAL                Initials of Deputy Clerk KT
